
	
		I
		111th CONGRESS
		1st Session
		H. R. 2098
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Tanner (for
			 himself, Mr. Larson of Connecticut,
			 and Mr. Boustany) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  look-through treatment of payments between related controlled foreign
		  corporations.
	
	
		1.Extension of look-through
			 treatment of payments between related controlled foreign
			 corporationsSubparagraph (C)
			 of section 954(c)(6) of the Internal Revenue Code of 1986 is amended by
			 striking January 1, 2010 and inserting January 1,
			 2015.
		
